                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:16-CV-00070-GNS-HBB


JOHN WESLEY NEWELL                                                                PLAINTIFF


v.


SOUTHERN HEALTH PARTNERS, INC. et al.                                          DEFENDANTS




                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion for Summary Judgment (DN 56)

and Defendants’ Motion to Exclude Expert Testimony (DN 57). The motions are ripe for

adjudication. For the following reasons, the motion for summary judgment is GRANTED, and

the motion to exclude is DENIED AS MOOT.

                             I.      STATEMENT OF FACTS

       During the time period relevant to this matter, Plaintiff John Wesley Newell (“Newell”)

was a prisoner incarcerated at the Warren County Regional Jail (“WCRJ”). (Compl. ¶ 3, DN 1).

Defendant Southern Health Partners, Inc. (“SHP”) contracts with the WCRJ to provide medical

care to inmates housed in that facility. (Compl. ¶ 6). Defendants Ronald Waldridge, MD, Barry

Dority, APRN, and nurses Sandra Hodge, Lesa Watts (“Watts”), and Talana Lasley (“Lasley”) are

employed by SHP. (Compl. ¶ 6).

       On July 7, 2014, Newell was booked into the WCRJ. During the booking process, Newell

denied having any medical conditions or taking any prescription medications. (Defs.’ Mot. Summ.



                                              1
J. Ex. A, at 1, DN 56-2). During his admission physical on October 1, 2014, it was reported that

Newell’s vital signs were normal but that he experienced joint problems and left knee pain. (Defs.’

Mot. Summ. J. Ex. B, at 2, DN 56-3).

        On April 25, 2015, Newell complained to Watts of shortness of breath, which Newell had

begun experiencing the previous day. (Defs.’ Mot. Summ. J. Ex. C, at 1, DN 56-4). Newell also

had night sweats and a trace of blood in his sputum. (Defs.’ Mot. Summ. J. Ex. C, at 1). His blood

pressure was 144/84, and he had a mild fever of 99.7 degrees. (Defs.’ Mot. Summ. J. Ex. C, at 1).

Newell was prescribed an antibiotic and Ibuprofen 400 mg to address his symptoms. (Defs.’ Mot.

Summ. J. Ex. C, at 1; Defs.’ Mot. Summ. J. Ex. D, at 1, DN 56-5). He also received a breathing

treatment with Albuterol. (Defs.’ Mot. Summ. J. Ex. D, at 1).

        On June 8, 2015, Lasley saw Newell, who complained of pain with breathing for two days

and had bloody sputum. (Defs.’ Mot. Summ. J. Ex. E, at 1, DN 56-6). Newell rated his pain as 8

on a scale of 10. (Defs.’ Mot. Summ. J. Ex. E, at 1). Based on his complaints, an x-ray was

ordered. (Defs.’ Mot. Summ. J. Ex. E, at 1; Defs.’ Mot. Summ. J. Ex. F, at 1, DN 56-7). Newell

was also prescribed Ibuprofen 400 mg. (Defs.’ Mot. Summ. J. Ex. D, at 1).

        On June 9, 2015, Newell complained of more severe constant pain in his chest while

inhaling. (Defs.’ Mot. Summ. J. Ex. E, at 1). The progress notes from that day indicate that

Newell’s lungs were “diminished all lobs.” (Defs.’ Mot. Summ. J. Ex. E, at 1). The radiologist

who reviewed the prior day’s x-ray film noted “[m]inimal LEFT basilar infiltrate.” (Defs.’ Mot.

Summ. J. Ex. F, at 1). Based on Newell’s symptoms and the radiologist’s review of the x-ray,

Newell was prescribed Bactrim, Robitussin DM, and Tylenol 500 mg. (Defs.’ Mot. Summ. J. Ex.

D, at 1).




                                                2
       On the morning of June 17, 2015, Newell submitted an inmate medical request noting that

he was still coughing up blood, had severe chest pain, and was having shortness of breath. (Defs.’

Mot. Summ. J. Ex. G, at 1, DN 56-8). Newell noted that he had been experiencing symptoms for

two months but that they “came back about 10 or 11 days ago[.]” (Defs.’ Mot. Summ. J. Ex. G,

at 1). When Watts saw Newell on June 18, 2015, he had labored breathing and a fever. (Defs.’

Mot. Summ. J. Ex. E, at 1; Defs.’ Mot. Summ. J. Ex. H, at 1, DN 56-9). Newell also reported

bloody sputum and right-side pain. (Defs.’ Mot. Summ. J. Ex. H, at 1). He received a breathing

treatment with Albuterol and was prescribed Ibuprofen 400 mg. (Defs.’ Mot. Summ. J. Ex. H, at

2).

       Later that same day, Newell was transported to the emergency room at Medical Center in

Bowling Green. (Defs.’ Mot. Summ. J. Ex. E, at 1). A CT scan discovered that Newell had a

pulmonary embolism without hemodynamic stability. (Defs.’ Mot. Summ. J. Ex. E, at 1). Upon

release from the Medical Center, Newell returned to the WCRJ. (Compl. ¶ 3).

       Newell filed this action alleging a violation of his civil rights under 42 U.S.C. § 1983, and

asserting state law claims of negligence and gross negligence. (Compl. ¶¶ 18-24). Following the

completion of discovery, Defendants moved for summary judgment and to exclude Newell’s

expert witness. (Defs.’ Mot. Summ. J., DN 56; Defs.’ Mot. Exclude Expert Test., DN 57).

                                    II.     JURISDICTION

       The Court has subject matter jurisdiction over this matter because Plaintiff’s Section 1983

claim presents a federal question. 28 U.S.C. § 1331. The Court has supplemental jurisdiction over

Plaintiff’s state law claims arising from the same case or controversy pursuant to 28 U.S.C. §

1367(a).




                                                3
                                       III.    DISCUSSION

       A.      Defendant’s Motion for Summary Judgment

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating

the basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

by “showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .”

Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient” to overcome summary judgment. Anderson, 477

U.S. at 252.

               1.      Section 1983 Claim

       As a preliminary matter, Defendants contend that Newell failed to exhaust his remedies

under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, and is therefore precluded




                                                  4
from pursuing his Section 1983 claim. (Defs.’ Mem. Supp. Mot. Summ. J. 5). As the Court has

explained:

       The [PLRA] . . . requires a prisoner to exhaust all available administrative remedies
       before filing any action “with respect to prison conditions” under 42 U.S.C. § 1983
       or any other federal law. That exhaustion requirement “applies to all inmate suits
       about prison life, whether they involve general circumstances or particular
       episodes, and whether they allege excessive force or some other wrong.”
       Exhaustion is mandatory and the remedies provided “need not meet federal
       standards, nor must they be ‘plain, speedy, or effective.’” “Proper exhaustion
       demands compliance with [the prison’s] deadlines and other critical procedural
       rules,” and so “it is the prison’s requirements, and not the PLRA, that define the
       boundaries of proper exhaustion.”

Rudolph v. Ballard, 251 F. Supp. 3d 1184, 1186 (W.D. Ky. 2017) (second alteration in original)

(internal citations omitted) (citation omitted).       “To further the purposes behind the PLRA,

exhaustion is required even if the prisoner subjectively believes the remedy is not available, even

when the state cannot grant the particular relief requested, and ‘even where [the prisoners] believe

the procedure to be ineffectual or futile . . . .’” Napier v. Laurel Cty., 636 F.3d 218, 222 (6th Cir.

2011) (alteration in original) (internal citations omitted) (citation omitted).

       Based on the record, an administrative remedy was available to Newell. The WCRJ has a

grievance policy under which “[a]ny inmate shall be allowed to file a grievance at such time as the

inmate believes he or she has been subjected to abuse, harassment, abridgement of civil rights, or

denied privileges specified in the posted rules.” (Defs.’ Mot. Summ. J. Ex. I, at 1, DN 56-10). In

neither the Complaint nor his response to the present motion does Newell address his failure to

comply with WCRJ’s grievance policy close in time to his treatment. Rather, he attempts to excuse

his failure to comply with the PLRA based on events transpiring after he filed this lawsuit—

namely, that Defendants failed to raise the exhaustion issue through a timely motion and that he




                                                   5
cannot file a grievance because he is no longer housed at the WCRJ.1 (Pl.’s Resp. Defs.’ Mot.

Summ. J. 14-15).

       As to the issue of waiver, Defendants did not waive this defense. Defendants specifically

pleaded the PLRA as an affirmative defense in their answer. (Answer 6, DN 4). Newell has cited

to no Sixth Circuit precedent requiring Defendants to have raised this defense earlier in this

litigation. Likewise, Newell’s argument that he can no longer exhaust his administrative remedies

because he no longer resides at the WCRJ is without merit. “Generally, ‘[t]he transfer of a prisoner

from one facility to another does not render the grievance procedures at the transferor facility

“unavailable” for purposes of exhaustion.’” Napier, 636 F.3d at 223 (citation omitted); see also

Brown v. Correct Care Integrated Health, No. 3:09CV-P990-S, 2011 WL 2076404, at *2 (W.D.

Ky. May 25, 2011) (dismissing the plaintiff’s claims for failure to comply with the PLRA despite

the fact that he had been transferred to another facility).

       In this case, Newell did not take any steps to pursue a grievance as required by the PLRA,

which warrants the dismissal of his Section 1983 claim. Accordingly, the Court will dismiss his

Section 1983 claim without prejudice.




1
  As noted in Napier, “[t]he Sixth Circuit requires some affirmative efforts to comply with the
administrative procedures before analyzing whether the facility rendered these remedies
unavailable.” Napier, 636 F.3d at 223-24 (internal quotation marks omitted) (citation omitted).
Even in the absence of any evidence of any effort to comply in the case sub judice, the record also
reflects that Newell was aware of the WCRJ’s grievance policy. During his time at the WCRJ and
following the events at issue here, Newell filed several grievances, but he has not identified a
specific grievance he filed relating to the medical care provided by Defendants. (Defs.’ Mot.
Summ. J. Ex. J, at 1-9, DN 56-11). At the time he filed this lawsuit, Newell was still incarcerated
at the WCRJ, and more than 10 months had passed since he allegedly received constitutionally
deficient medical treatment. (Compl. ¶ 3).

                                                   6
               2.     State Law Claims

       Dismissing Newell’s Section 1983 claims removes the sole federal question from this

action. Because the remaining claims involve questions of state law, the Court will decline to

exercise its supplemental jurisdiction over Newell’s state law claims. See United Mine Workers

of Am. v. Gibbs, 383 U.S. 715, 726 (1966); Rouster v. Cty. of Saginaw, 749 F.3d 437, 454 (6th Cir.

2014). Plaintiff’s remaining state law claims will therefore be dismissed without prejudice.

       B.      Defendants’ Motion to Exclude Expert Testimony (DN 57)

       Defendants have also moved to exclude Newell’s expert witness. (Defs.’ Mot. Exclude

Expert Test., DN 57). Because the Court did not rely on the testimony of the challenged expert

witness in dismissing Newell’s claims, the Court will deny this motion as moot.

                                     IV.    CONCLUSION

       For the forgoing reasons, IT IS HEREBY ORDERED as follows:

       1.      Defendants’ Motion for Summary Judgment (DN 56) is GRANTED.

Plaintiff’s federal and state claims asserted against Defendants Southern Health Partners, Inc.;

Ronald Waldridge, M.D.; Barry Dority, APRN; Lesa Watts; Sabrina Hodge; and Talana Lasley

are DISMISSED WITHOUT PREJUDICE.

       2.      Defendants’ Motion to Exclude Expert Testimony (DN 57) is DENIED AS

MOOT.

       3.      The Clerk shall strike this matter from the active docket.




cc:    counsel of record                                           July 30, 2019




                                                 7
